Title: From George Washington to Brigadier General William Maxwell, 13 August 1778
From: Washington, George
To: Maxwell, William


          
            Sir
            Head Quarters White plains 13th Augt 1778
          
          I have your favr of the 10th inclosing a list of the French Fleet. I am informed that Lieut. Lane of your Brigade, who was the
            Officer that recd the Flag at second River, opened the packet from the British
            Commissioners to Congress—read the Contents and made them known to several persons; one
            of whom is ready to prove the fact. I therefore desire that Mr Lane may be arrested and
            sent up here, to be tried for so unofficer a like a procedure.
          There are not at present either Cartouch Boxes or Tin Cannisters in the hands of the
            Commy of Military Stores. I will direct him to send to the Magazines and Manufactories
            and endeavour to obtain a supply. I am Sir Yrs &c.
        